Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,238,804 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the examiner did not find a teaching or suggestion for modifying closest art Wilmot (US 5,391,151) such that a first release mechanism is operable to unclear the outlet after the drug has been pressurized and a second release mechanism operable to release the first stored energy source or store energy within the first stored energy source to pressurize the drug and wherein the device is configured such that removal of a cap or cover from the device triggers operation of the second release mechanism to pressurize the drug. To modify the closest art with both of said mechanisms which operate in such a manner would require a significant rework of the device.
With respect to claim 9, the examiner did not find a teaching or suggestion for modifying closest art Lucas (US 4,738,660) in view of Enstrom et al (US 3,136,313) such that the sealing element is positioned around a shaft of the needle when the needle hub is in the initial position and configured to seal the drug containing portion in the initial position, to do so would require change the principle operation of Lucas (the sealing element of Lucas is designed to be spaced apart from the needle).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783